DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed September 13, 2019.  Claims 1-25 were presented for consideration. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, and 23-25 drawn to an apparatus (claim 1)  / system for multi-access edge computing (MEC) (claim 23), for obtaining bids from service providers, via a decentralized contracting system (claim 1) / contract module (claim 23)  for servicing tasks or functions of a requested workload and associated service level agreement (SLA) , and selecting a service provider based on the bids;  classified in H04L 41/5006: (Defining or negotiating SLA contracts), G06Q 30/08 (Auctions)
II. Claims 10-17, and 18-22 drawn to an apparatus for multi-access edge computing (MEC) (Claims 10, 18)  for scheduling the performance of the tasks or functions of a requested workload in accordance with the associated SLA, and managing the performance according to an execution plan that includes a security plan; classified in H04L67/32: networking arrangements or communication protocols for scheduling or organising the servicing of application requests; H04L 67/322 whereby quality of service [QoS] or priority requirements are taken into account; and H04L 41/5009 Determining service level performance

The inventions are independent or distinct, each from the other because: Inventions I and II  are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable (See MPEP § 806.05(d)).  In the instant case, subcombination I has separate utility such as conducting an “auction” for servicing user workload requests among service providers  while subcombination II has separate utility for scheduling and managing execution of tasks or functions of a requested workload by a service provider in accordance with an associated SLA.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because: the inventions require a different field of search (e.g., searching  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Applicant’s representative Ryan Strauss (Reg #68392) on November 10, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Monday – Friday 12pm – 5pm
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455